Title: Clement Biddle to Tobias Lear, 10 December 1789
From: Biddle, Clement
To: Lear, Tobias


          
            Philadelphia 10th December 1789
          
          Since my last of the 30th Ulto I have had an Opportunity of further Enquiry Concerning Buckwheat and find that it cannot easily be had before the Close of Winter but can be Certainly procured during the winter about the prices mentioned in my last letter. Capt. Carhart is arrived from Alexandria and tells me he shall return immediately to potowmack if he can procure a Freight and in that Case will sail about the 20th of this Month—

I shall take care to inform Mrs Meredith in time to ship the Potatoes if the Vessel goes for Alexandria.
          
            C.B.
          
        